department of the treasury internal_revenue_service washington d c government entities division sep uniform issue list legend custodian a ira b bank c custodian d amount amount dear this letter is in response to a request for a letter_ruling dated date through your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are retired and account ira under code sec_408 with custodian a on january -syears old you maintained ira b an individual retirement you redeemed all shares in ira b and received a check totaling amount in your checking account with bank c on march you placed amount you your spouse and your broker dealer prepared an application_for an ira account with custodian d with the intention of depositing amount you attempted to use a cashier’s check drawn on your account with bank c for the purpose of rolling over amount to a qualified ira sponsored by custodian d however due to an error made by your broker dealer amount was placed in a non-ira account to date these funds have remained in the non-ira account sponsored by custodian d based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to amounts f because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day distribution or after the day on which the individual receives the payment or other than an ira for the benefit of ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you attempted to use a cashier’s check drawn on your account with bank c for the purpose of rolling over amount to a qualified ira sponsored by custodian d however due to an error made by your broker dealer amount was placed in a non-ira account therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to amount you are granted a period of days from the issuance of this ruling letter to contribute amount to an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter_ruling to your authorized representative if you wish to inquire about this ruling please contact d at se t ep ra t1 sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
